Determination of respondent Police Commissioner, dated March 23, 2002, which, after an administrative hearing, found petitioner guilty of striking his wife and daughter and causing injury to both, imposed forfeiture of 30 vacation days in addition to 11 days suspension without pay, and placed petitioner on dismissal probation for one year, unanimously confirmed, the petition denied, and the proceeding (transferred to this Court by order of Supreme Court, New York County [Joan Madden, J.], entered August 26, 2002) dismissed, without costs.
The administrative determination is supported by substantial evidence—particularly, the testimony of two responding police officers and the transcript of a police interview with petitioner’s wife (Matter of Wagner v Kerik, 298 AD2d 322 [2002]). The penalty imposed does not shock our sense of fairness (id.). Concur—Nardelli, J.P., Mazzarelli, Rosenberger, Lerner and Friedman, JJ.